Citation Nr: 1230452	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for a head rash, to include as secondary to herbicide exposure.

2.	Entitlement to an initial evaluation in excess of 10 percent for left knee strain (hereinafter 'left knee disability').


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned via Video Conference from the RO in Chicago, Illinois in July 2011.  This transcript has been associated with the file.

The Board notes that during the course of the appeal the issue of coronary artery disease has been raised.  See e.g., November 2006 private treatment record.  The Board notes that there was a recent regulatory change with regard to presumptive diseases for certain Vietnam veterans, to include ischemic heart disease.  75 Fed. Reg. 53202-01 (August 31, 2010).  However, the issue of coronary artery disease has never been adjudicated by the RO, and therefore, is REFERRED to the Agency of Original Jurisdiction (AOJ) for proper adjudication.

Evidence on file includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See June 2005 and April 2008 statements; May 2007 Social Security Administration decision; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU.").  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to his claim of entitlement to service connection for a head rash, at his July 2011 Board hearing the Veteran testified that he was treated upon separation from service in Colorado.  He went on to testify that he has been continuously treated by a dermatologist at Johns Georgia Hospital.  There is no evidence that the RO attempted to locate these private treatment records.  On remand the Veteran should be provided with the appropriate release to obtain these records.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

At the Veteran's January 2011 Board hearing he testified that his left knee disability had worsened since his September 2010 VA examination.  As such, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

On remand, the AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility.



Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Provide the Veteran with the appropriate release forms to obtain private treatment records.  Notify him that the RO did not previously search for records pertaining to his head rash, and new release forms must be provided in order to attempt to obtain these records.

3.	If, and only if, treatment records are located pertaining to a chronic skin disorder, schedule the Veteran for a VA dermatological examination, at the Hines VA Medical Center (VAMC) if possible.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should specifically state whether it is at least as likely as not that the Veteran suffers from a chronic skin disorder that is related to service, to include herbicide exposure.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

4.	Schedule the Veteran for an orthopedic examination in order to determine the current severity of his left knee disability, at the Hines VA Medical Center (VAMC), if possible.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

	With respect to the left knee claim, all indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitations of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examiner should also provide an opinion concerning the impact of the Veteran's left knee disability on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

5.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims, to include the claims referred back to the AOJ, as well as making a determination of whether a separate rating is warranted for the Veteran's arthritis of the left knee.  See VAOPCGPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


